DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hudson et al. (US 2006/0013709. Hudson hereafter) in view of Kovach (US 3,800,786).
With respect to claim 1, Hudson discloses an applicator (1 in Figs. 5 and 6) comprising: 
a housing (25), comprising: 
a pump (9); 
an electric motor (3) for driving the pump; and 
a power source (2) for providing power to the electric motor; 
a trigger (5) in electronic communication with the power source and the electric motor, wherein the trigger provides manual selective control over the pump such that when the trigger is depressed, the pump is actuated and when the trigger is released, the pump ceases operation (paragraph 0018, lines 10-14); 
a wand (19) connected to the housing via a hinge (21) that is configured to allow the wand to be collapsed against (collapsed towards) the housing in a first position (Fig. 6) and extended away from the housing in a second position (Fig. 5), and the wand 
a nozzle (11) coupled to the wand for discharging liquid from the applicator, wherein the nozzle is in fluid communication with the wand conduit; and 
a liquid conduit (12 exterior of housing) having a proximal end in fluid communication with the pump and a distal end (after 13) that extends externally from the housing, the distal end is configured to (capable of) connect(ing) to a container (24). 
 Hudson fails to disclose the hinge having a hinge conduit in fluid communication with the pump (and the liquid conduit) and allow the wand to move relative to the pump, electronic motor, and power source.
 However, Kovach teaches an applicator (10) comprising: a housing (11), comprising: a pump (reciprocating piston type pump. Col 3, line 63-Co. 4, line 20); an electric motor (83) for driving the pump; and a power source (100) for providing power to the electric motor; a trigger (105), a wand (52) connected to the housing via a hinge (41 and 47. Stepped bore 48 of 47 allows 52 to rotate about the longitudinal axis of 47 by adjusting the knob 56) that is configured to (capable of) allow the wand to be collapsed against (collapsed towards) the housing in a first position (Figs. 1 and 2) and extended away from the housing in a second position (by reinserting nipple 42 into socket 32 and oriented 52 and 41 in an upright position) and allow the wand to move relative to the pump, electronic motor, and power source, the hinge having a hinge conduit (48 and 49) in fluid communication with the pump, and the wand further comprising a wand conduit (passage in 52) in fluid communication with the pump, a curved nozzle (outlet end of 51) coupled to the wand for discharging liquid from the applicator via a liquid conduit (26).

With respect to claim 6, Hudson’s applicator modified by Kovach’s hinge and wand, Kovach further teaches wherein the wand is rotatable via the wand hinge through an are up to 180 degrees between the first position and the second position.
With respect to claim 7, Hudson’s applicator modified by Kovach’s hinge and wand, Hudson discloses wherein the housing and the trigger are configured such that a user may grip the housing and actuate the trigger with only one hand (Figs. 5 and 6).
With respect to claim 8, Hudson’s applicator modified by Kovach’s hinge and wand, Hudson discloses the applicator further comprising: a liquid conduit cap (paragraph 0034, line 10), that is configured to (capable of) be connected to the liquid conduit, for providing a sealing interface (claim 23 of Hudson) between the container and the liquid conduit to facilitate fluid communication between the container and the pump.
With respect to claim 9, Hudson’s applicator modified by Kovach’s hinge and wand, Hudson and Kovach disclose the applicator further comprising a flexible housing conduit (12 interior of housing of Hudson) in fluid communication with the pump; and wherein the hinge conduit is in fluid communication with the pump via the flexible housing conduit.
With respect to claim 10, Hudson’s applicator modified by Kovach’s hinge and wand, Hudson discloses wherein the housing further comprises a liquid input (input .

Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hudson ) in view of Kovach and further in view of Gansebom (US 2008/0061167).
With respect to claim 2, Hudson and Kovach disclose the claimed invention except for wherein the nozzle further comprises a first nozzle portion having a first nozzle conduit; and a second nozzle portion having several second nozzle conduits; wherein the second nozzle portion is rotatable relative to the first nozzle portion and wherein one or more of the several second nozzle conduits align with the first nozzle conduit depending upon the position of the second nozzle portion relative to the first nozzle portion.
However Gansebom teaches a washer wand having a nozzle selector, wherein the nozzle further comprises a first nozzle portion having a first nozzle conduit (62); and a second nozzle portion have several second nozzle conduits (42a-42f); wherein the second nozzle portion is rotatable relative to the first nozzle portion and wherein one or more of the several second nozzle conduits align with the first nozzle conduit depending upon the position of the second nozzle portion relative to the first nozzle portion (paragraph [0028]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of a nozzle selector, as taught by Gansebom, to Hudson’s nozzle in order to provide a changeable spray pattern to the applicator (Abstract, line 2).

With respect to claim 4, Hudson’s applicator modified by by Kovach’s hinge and wand and Gansebom’s nozzle selector, Gansebom further discloses wherein the second nozzle portion and the several second nozzle conduits are configured such that none of the several second conduits align with the first nozzle conduit when the second nozzle portion is rotated to a particular position relative to the first nozzle portion (when the nozzle is forced to stop in between the second nozzle conduits).
With respect to claim 5, Hudson’s applicator modified by by Kovach’s hinge and wand and Gansebom’s nozzle selector, Gansebom further discloses a single liquid outlet (at 94) in fluid communication with the several second nozzle conduits for discharging liquid from the nozzle.

Claims 11 and 16-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lovitt (US 5,097,540) in view of Kovach (US 3,800,786).
With respect to claim 11, Lovitt discloses an applicator (10) comprising: 
a housing (12), comprising: 
a pump (82); 
an electric motor (pump means. Col. 2, line 12. A pump cannot function without a motor. Inherently an electric motor is inside the pump) for driving the pump; and 
a power source (86) for providing power to the electric motor; 

a wand (14) connected to the housing via a hinge (16. Fig. 5) that is configured to allow the wand to be collapsed against (collapsed towards) the housing in a first position (Fig. 2) and extended away from the housing in a second position (Figs. 1 and 5), wherein at least a portion of the hinge is external to the housing and extends in a direction substantially parallel to the housing when the wand is in the first position, and the wand further comprising a wand conduit (46 and 44) in fluid communication with the pump when in the first position and the second position; 
a nozzle (46) coupled to the wand for discharging liquid from the applicator, wherein the nozzle is in fluid communication with the wand conduit and the pump; and 
a liquid conduit (28) having a proximal (top) end in fluid communication with the pump and a distal end (bottom) that extends externally from the housing, the distal end is configured to (capable of) connect(ing) to a container (18).
Lovitt fails to disclose the hinge comprises hinge conduit in fluid communication with a wand conduit and the pump, wherein the hinge conduit maintains fluid communication between the wand conduit and the pump when the wand is collapsed against the housing in the first position and when the wand is extended away from the housing in the second position; a nozzle coupled to the wand for discharging liquid from the applicator, wherein the nozzle is in fluid communication with the wand conduit and the pump when the wand is collapsed against the housing in the first position and when the wand is extended away from the housing in the second position.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a hinge with hinge conduit between the pump and liquid conduit, as taught by Kovach, to Hudson’s wand, in order to provide an additional axial rotational angle from the hinge to the nozzle (Col. 3, lines 60-62).

With respect to claim 17, Lovitt’s applicator modified by Kovach’s hinge and wand, Lovitt further discloses the applicator wherein the housing and the trigger are configured such that a user may grip the housing and actuate the trigger with only one hand (Fig. 5).
With respect to claim 18, Lovitt’s applicator modified by Kovach’s hinge and wand, Lovitt further discloses the applicator further comprising: a liquid conduit cap (98), that is configured to be (capable of) connected to the liquid conduit, for providing a sealing interface between the container and the liquid conduit to facilitate fluid communication between the container and the pump.
With respect to claim 19, Lovitt’s applicator modified by Kovach’s hinge and wand, Lovitt further discloses the applicator further comprising a flexible housing conduit (100) in fluid communication with the pump, and wherein the flexible housing conduit provides fluid communication between the pump and the wand conduit (Fig. 5).
With respect to claim 20, Lovitt’s applicator modified by Kovach’s hinge and wand, Lovitt further discloses wherein the housing further comprises a liquid input (94); and wherein the pump is in fluid communication with the liquid conduit via the liquid input.

Claims 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lovitt in view of Kovach and further in view of Gansebom (US 2008/0061167).

However Gansebom teaches a washer wand having a nozzle selector, wherein the nozzle further comprises a first nozzle portion having a first nozzle conduit (62); and a second nozzle portion have several second nozzle conduits (42a-42f); wherein the second nozzle portion is rotatable relative to the first nozzle portion and wherein one or more of the several second nozzle conduits align with the first nozzle conduit depending upon the position of the second nozzle portion relative to the first nozzle portion (paragraph [0028]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of a nozzle selector, as taught by Gansebom, to Lovitt’s nozzle in order to provide a changeable spray pattern to the applicator (Abstract, line 2).
With respect to claim 13, Lovitt and Kovach’s applicator modified by Gansebom’s nozzle selector, Gansebom further discloses wherein a configuration of the several second nozzle conduits creates a variety of liquid spray patterns depending upon the position of the second nozzle portion (Fig. 5).
With respect to claim 14, Lovitt and Kovach’s applicator modified by Gansebom’s nozzle selector, Gansebom further discloses wherein the second nozzle portion and the 
With respect to claim 15, Lovitt and Kovach’s applicator modified by Gansebom’s nozzle selector, Gansebom further discloses a single liquid outlet (at 94) in fluid communication with the several second nozzle conduits for discharging liquid from the nozzle.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHEE-CHONG LEE/
Primary Examiner, Art Unit 3752                                                                                                                                                                                             March 20, 2021